Management of fishing fleets registered in the Community outermost regions (debate)
The next item is the report by Mr Guerreiro, on behalf of the Committee on Fisheries, on the proposal for a Council regulation amending Regulation (EC) No 639/2004 on the management of fishing fleets registered in the Community's outermost regions - C6-0298/2008 -
rapporteur. - (PT) In view of the permanent structural disadvantages and conditioning factors affecting the outermost regions, specific measures to promote their socioeconomic development must be adopted. These should not be based on transitional criteria or circumstantial or artificial wealth trends.
The fishing sector is strategic for these regions, in terms of both supplying fish to their populations and ensuring employment in and the economic sustainability of their fishing communities. However, despite the improvements observed, their fishing fleets consist for the most part of ageing vessels which, on average, are more than 30 or 40 years old, particularly the small-scale fleets.
New financial support to renew and modernise the fishing fleets of these regions is vital and it is incomprehensible that this support is being blocked by the European Union. Continued support for the renewal and modernisation of the fishing fleets is a sine qua non for improving the working and safety conditions of fishermen and the conditions of conservation of fish stocks.
The European Parliament's Committee on Fisheries only proposes extending public aid for the renewal of fleets in the outermost regions until 2009 and allowing these vessels to be registered until 2011. Despite going beyond what the European Commission proposes, we feel that these proposals are still insufficient as they fail to respond to the real needs of fishermen in these regions, particularly the small-scale fleets. That is why we have tabled amendments which aim to ensure public aid for the renewal and modernisation of fishing fleets without any time limits and in line with the needs of the sector in these regions.
Although it is not strictly necessary, we can say that this measure will not add any costs to the Community budget and will not increase the fleet capacity. In fact, these are proposals previously adopted by the European Parliament itself which reiterated, in 2005, the need for future support for the renewal and modernisation of the fishing fleets, in the interests of the profitability and competitiveness of the sector in these regions. These proposals have also been agreed by this Parliament's Committee on Fisheries which, earlier this year, indicated the need for new support for the renewal and modernisation of the fleets in the outermost regions, given that the elimination of Community aid for fleet renewal would make it difficult to remedy a situation in which they are lagging behind the fleets from the European mainland. As a result, when the crucial moment comes for a decision to be made, we simply call on this Parliament to remain consistent with its own positions.
Member of the Commission. - Mr President, I would firstly like to extend my gratitude to the Fisheries Committee and especially its rapporteur, Mr Guerreiro, for his report.
The Commission understands the difficulties encountered in outermost regions in executing the decisions on fleet modernisation taken in 2006. It cannot, however, accept the continuation of granting public aid to renewal and modernisation of the fleet, since this leads to fleet overcapacity and low economic efficiency in the medium-to-long term. However, we understand the point raised by the rapporteur that, in certain cases, the decisions we have already taken have led to a backlog in shipyards which cannot cope with the work foreseen before a given deadline. Therefore we are ready to accept the extension of the deadline for the entry into the fleet up to 2011, as suggested by the rapporteur. Thus I am willing to accept Amendments 2 and 7.
However, the Commission also believes that the basic rules of fleet management - that is, an entry and exit regime guaranteeing no increases in capacity and the withdrawal of public subsidy to such capacity increases - must be safeguarded. Otherwise outermost regions would be at risk of generating - as happened with the metropolitan fleets - an excess of fishing capacity that ultimately would undermine their economy.
Let me also mention in this connection the fuel package that was adopted in July of this year in the context of the economic crisis driven by high fuel prices. I would like to invite all actors concerned in the outermost regions to make best use of this package in order to improve the energy efficiency of their fleets and to make the fleets more economically viable through schemes offered in the package, such as restructuring and partial decommissioning. This is why the Commission, on the basis of what I said before, is not ready to accept Amendments 1, 3, 4, 5, 6, 9, 10 and 11. Finally, Amendment 8 could be accepted as long as it is understood that the Commission report should be delayed until all information is available on the utilisation of the derogations provided for in the regulation.
Regarding the call made to the Commission to eventually propose new measures, may I emphasise that this lies within the right of initiative of the Commission, which will in any case propose new measures if it is felt that it is necessary and appropriate to do so.
Mr President, Commissioner, ladies and gentlemen, with regard to this report I must firstly highlight the necessity of taking into account the needs of the fishing sector in the outermost regions. Secondly, I must highlight the extension of the derogation from the general fleet entry/exit regime in favour of the outermost regions.
This extension agreed in the Committee on Fisheries means that fishing vessels having benefited from state aid can, under the respective derogation, enter the fishing fleet of these regions until 2011 without the entry of new capacity having to be offset by the exit of equivalent capacity. This amendment proposed by the Committee on Fisheries was the result of an agreement between the Socialist Party and the PPE-DE Group and involved Members from these two groups who originate from the outermost regions and also the rapporteur, Mr Guerreiro, who, as we have just heard, wanted to go further. As shadow rapporteur for the PSE Group, I am committed to this objective and therefore urge Members to vote in favour of this report tomorrow. I call on the Commission, the Commissioner and the Council to take account of the European Parliament's legislative resolution which I hope will be adopted tomorrow.
on behalf of the IND/DEM Group. - Mr President, the critical issues that affect fishing in the outermost regions seem to be the same as those that all fishermen face, only they are more amplified. There is a very real threat to the future of these fisheries - piracy, discards, dwindling stocks etc., ageing vessels and fleets - but for them these problems are even more of a burden, because they are already very vulnerable.
We need to help our most remote fishing communities to maintain not just their livelihood but their skills, which they have honed over generations and which, without protection, are in danger of being lost - not just to them but to us.
We must all take heed of the changing socioeconomic needs of these outermost regions, taking into account the impact which they are experiencing in their sector. In order to help them survive, we must allow them more participation in their management, as well as specific measures like the extension of time for fleet renewal.
(PT) Mr President, I believe that the work carried out in the Committee on Fisheries involving our rapporteur, the various political groups and the European Commission was extremely fruitful. It has resulted in a conclusion, on which almost all are agreed, including the European Commission, that the extension of the deadline until 2011, together with the preparation of a report assessing the possible need for a further extension of this measure, is the most appropriate way of tackling this problem.
I must thank all our colleagues from the PPE-DE Group who agreed on this position with us and also the European Commission for their efforts in reaching this conclusion. All we now have to do is hope that the Council will also be sensitive to what we have decided and that it will understand the need to allow the outermost regions longer to meet this requirement.
(PT) Mr President, Commissioner, ladies and gentlemen, should authorisation for state aid to be granted for the renewal and modernisation of fishing fleets in the outermost regions be given only until the end of 2009 or should it continue indefinitely? The particular nature of the fishing industry in these regions justifies this aid being granted beyond 2009, without the marine environment being harmed in any way.
Indefinite state aid for the renewal and modernisation of fleets in the outermost regions does not mean permanent and eternal aid. This will be immediately halted if the studies and evaluations of the Scientific Council and the Regional Advisory Councils indicate this need. This is the solution which is best suited to the very specific situation of the fishing industry in the outermost regions. The same reasons which justify why fishermen from each outermost region enjoy an exclusive fishing reserve up to 100 miles also justify different treatment with regard to aid for renewing and modernising the fleet. I am delighted that the Committee on Fisheries has found the best solutions to meet the particular needs of the fishing sector in the outermost regions.
Mr President, I would just like to show some solidarity, coming from an island nation where, in our peripheral regions, the fishing community is extremely important - the culture, the traditions and skills - and where in these regions, alternative industry and alternative ways of life or occupations are extremely difficult to attract. If we can show that solidarity towards the peripheral regions in Europe, what must we show to the outermost regions, which are at the extreme edge of peripherality, if you like? I would like to support the case made here to support the skills, traditions and culture of the fishing communities in these outermost regions and in very isolated, often very small island communities in the peripheral areas of the EU.
I would like to support what colleagues have said, and I would urge Commissioner Borg to ensure that, if it is a question of an extension of state aid in terms of timelines for renewal of fishing fleets, whatever needs to be done, let us be as generous as we possibly can.
(ES) Mr President, the Commissioner spoke about an excess of fishing capacity, or fleet overcapacity, in the outermost regions.
I agree with him. My question to the Commissioner is as follows: Is the Commission aware that the outermost regions - the Canaries, Azores and Madeira in the Central Atlantic; Guadalupe, Martinique and Guyana in the Caribbean, and Reunion in the Indian Ocean - are surrounded by vast maritime areas in which, as a result of overfishing, fishery resources are gradually declining? Does the Commission have any data on this? Does the Commission believe that it could assist the fishing fleet in these regions by helping to preserve fish stocks in these areas?
Member of the Commission. - Thank you very much for your comments. I can assure you of my commitment to assisting the fleets of the outermost regions as far as I can and as far as this is possible.
However, let me stress that maintaining or even increasing capacity of these fleets is not the solution and can indeed be part of the problem. As I stated in my opening remarks, if there needs to be a measure of restructuring of these fleets, I would urge you to consider the recently adopted fuel package that provides for a number of possibilities that may be beneficial to the fleets of the outermost regions. Again, as I said, I can accept the extension of the deadline for entry into the fleet register in view of the backlog problems faced by shipyards, but I cannot accept the further extension for the granting of public aid for construction and for the entry-exit regime beyond what had already been granted under the European Fisheries Fund, where special consideration was made for the outermost regions, since this will not solve any problems but will only serve to generate more problems.
We accept that there is overfishing and we acknowledge that this is due to overcapacity. The Commission does not want to contribute to overcapacity in peripheral regions as well, because this will only cause problems for the future. With regard to the possibility of overfishing around the peripheral regions, we have been looking into this and the Council has just adopted a regulation on IUU fishing, with the European Parliament's blessing. As from 1 January 2010, no fish that are not certified as having been legally caught can enter the European market. We are also taking the lead in regional fisheries organisations in order to propose sustainable fishing in the oceans wherever we have a voice, and that is in virtually all regional fisheries organisations. We intend to persevere with this effort so that in this way we can guarantee sustainable fishing, not only in our waters but in international waters, which are so crucial for our outermost regions.
rapporteur. - (PT) While thanking you for your words, I would also point out that, according to the provisions of the Treaties, measures to support the outermost regions are possible and desirable. This possibility must therefore result in specific action. The fishing sector is strategic for these regions. It needs support for its renewal and modernisation which is why this is a perfectly natural issue. Community funds exist and, as proven by this debate, there is not a single valid argument for continuing to prevent public aid from being granted for the renewal and modernisation of the fishing fleets in these regions. Contrary to what has been said, the renewal and modernisation of these fleets will not necessarily lead to overcapacity or increased overcapacity.
The question must therefore be asked as to why measures are not being taken to support this sector? Following this debate, we are more convinced than ever that not only is it necessary to extend the deadline for the entry of vessels having benefited from state aid for modernisation, as proposed by the European Commission and the Committee on Fisheries, but it is also necessary to ensure the possibility of public aid for the renewal and modernisation of the fleets in these regions, particularly the small-scale fleets, without being subject to time limits, as we have once again coherently argued.
We therefore want the amendments that we have tabled in this respect to be adopted tomorrow. The situation demands it, and time will prove us right.
The debate is closed.
The vote will take place on Tuesday.
Written statements (Rule 142)
in writing. - (FR) I am delighted that the European Parliament has authorised the construction of fishing vessels until 31 December 2011, for fleets registered in the outermost regions and in receipt of State aid for renewal.
I would like to thank those fellow Members who took action with me during the fierce negotiations with the Commission, in order to obtain two years more than the initial proposal. In fact, the late adoption of the law authorising the Member States to grant this aid and the limited capacity of shipyards would not have allowed these new vessels to be built in time. I am happy that the European Commission has listened to the fishermen's demands, although I regret the fact that the Communist Group decided not to support us.
This agreement demonstrates that the European Union is continuing to take into consideration the specific circumstances of the outermost regions, and is in fact doing so more than ever, by agreeing to extend their exemption system. Let us not forget that State aid for the construction of new vessels has been prohibited in the rest of the European Union since 2005.
I call upon the fisheries ministers to issue this decision very quickly, so that the fishermen in the outermost regions can acquire modern vessels that provide optimum safety conditions.